Citation Nr: 1822872	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for TBI residuals.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach issues.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for TBI residuals is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for TBI residuals is denied.
Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for a gastrointestinal disorder is denied.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2009, service connection for TBI residuals was denied on the basis that the Veteran's character of discharge for the period of service from April 2001 to September 2008 was a bar to VA benefits.  Evidence received since the August 2009 rating decision includes private medical treatment records, VA medical records, service treatment records, and service personnel records.   In addition, an October 2012 Board decision overturned a prior administrative decision, deeming the character of the discharge following the period of service in question not to constitute a bar to VA benefits.

2.  TBI residuals are not etiologically related to active service and may not be presumed to have been incurred in service.

3.  A heart disorder is not etiologically related to active service and may not be presumed to have been incurred in service.

4.  A gastrointestinal disorder is not etiologically related to active service and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for TBI residuals.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  TBI residuals were not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
3.  A heart disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  A gastrointestinal disorder was not incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from May 1997 to August 1997, from April 1998 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

An October 2012 Board decision on an unrelated issue overturned a prior administrative decision and deemed the character of the discharge following the period of service from April 2001 to September 2008 not to be a bar to VA benefits.

The Veteran was service-connected for posttraumatic stress disorder as of the October 2012 Board decision.  A July 2014 rating decision implemented the service connection, granting a 50-percent disability rating.  His rating was increased to 100 percent disabling from September 6, 2016 to December 1, 2016 due to hospitalization over 21 days.  See January 25, 2017 rating decision.  

In an October 22, 2016 statement, written on a VA-9 form, the formal appeal to the Board, the Veteran disagreed with the assigned rating.  While the Veteran filled out a VA-9 to voice his disagreement, this statement is better characterized as a claim for an increased rating for PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
In addition, the issues of tinnitus, high cholesterol, and tremors have been raised by the record in an October 2016 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

1.  NEW AND MATERIAL EVIDENCE

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a request to reopen his claim for entitlement to service connection for a TBI in August 2011.  His claim was previously denied in August 2009. 

At the time of the August 2009 denial, service connection for TBI was denied on the basis that the Veteran's character of discharge for the period of service from April 2001 to September 2008 was a bar to VA benefits.

Since the last final denial, evidence added includes private medical treatment records and VA medical records, and service personnel records.  In addition, an October 2012 Board decision overturned a prior administrative decision and deemed the character of the discharge following the period of service from April 2001 to September 2008 not to be a bar to VA benefits.

Notably, the Board has considered whether 38 C.F.R. § 3.156(c) pertains to this claim.  Subsection (c)(1) of the regulation demands that, "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim." 38 C.F.R. § 3.156(c)(1).  Here, the new records, which consisted of the special court-martial order pertaining to the Veteran's discharge.  These documents are duplicative, merely newly-faxed copies, of documents which already existed in the Veteran's claims file at the time of the August 2009 denial.  (In fact, said SPRs were faxed over to VA on November 3, 2008.)  As such, VA did not have to reconsider the Veteran's claim, as the official service department records had been associated with the claims file when VA first decided the claim.  

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a TBI is reopened.

2.  TBI

The Veteran contends that he experiences a TBI as a result of his active service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a current diagnosis of TBI residuals that either began during active service, or are etiologically related to an in-service disease or injury. 

Service treatment records (STRs) do not show any TBI or TBI residuals complaints or issues.  

Post-service VA and private treatment records do not show a current diagnosis of TBI or any TBI residuals.

A June 2007 TBI screen was negative.  See June 15, 2007 VA treatment records.  

In September 2008, the Veteran reported major headaches for at least five years, and stated that he did not recall any past head trauma.  See September 25, 2008 VA treatment records.  

In June 2009, the Veteran endorsed post-service blast or explosion IED/RPG/land mine/grenade fall, with no specific date of exposure.  The Veteran endorsed losing consciousness, being "knocked out," being dazed and confused, "seeing stars," having "a concussion" and "memory problems or lapses, irritability, headaches, sleep problems."  See June 15, 2009 VA treatment records.  
  
In a June 2009 polytrauma note, the Veteran reported that, while in Iraq in 2004, he was on a rooftop when an RPG hit nearby.  The Veteran reported that he lost consciousness for a few minutes, and then he got back up and returned fire.  He stated that following the blast, he experienced headaches and ringing in his ears.  See June 18, 2009 VA treatment records.    

A July 1, 2009 psychology note indicated that the initial concussion impression was equivocal, but that prominent psychiatric issues dominated the clinical picture and should be the focus of initial treatment.  See July 1, 2009 VA treatment records.    

In November 2009, the Veteran self-reported that he was in a building hit by an RPG, was brought back to consciousness by smelling salts, and was able to participate in the firefight.  The clinician noted that there was no current evidence-based documentation on/about the date of the self-reported event.  See November 5, 2009 VA treatment records.      

A September 2011 neurology note indicated that the Veteran self-reported a history of recurrent headaches after a May 2004 TBI.  The clinician noted other health issues, consisting of psychosis NOS, PTSD, medication non-compliance, anger, substance abuse, self-injury behavior, schizophrenia - paranoid type, and seizures.

The Veteran underwent a TBI VA examination in March 2014.  The examiner opined that the Veteran did not have a diagnosis of a TBI or any TBI residuals.  The Veteran reported that his headaches started in May 2004, and that he currently experienced headaches and scalp sensitivity.  The Veteran did not endorse cognitive, behavioral, or neurologic "concussion related symptoms."  He stated that he started having memory problems "2-3 years ago" (2011-2012).  The VA examiner stated that there was no actual documented medical evidence that the Veteran experienced a TBI or closed head injury in active service, only self-reports by the Veteran, and the reiteration of those statements by evaluating and treating clinicians.  

A March 2014 headaches VA examination found no physical findings related to TBI.  There were no autonomic nervous system impairment; gait abnormalities;   imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; hearing problems; endocrine dysfunction; skin breakdown; vision problems; or psychiatric manifestations.  

In an August 2014 addendum, a VA examiner stated that there was no actual documented medical evidence that the Veteran experienced a TBI or closed head injury in active service, or experienced TBI residuals, only self-reports by the Veteran, and the reiteration of those statements by evaluating and treating clinicians.  The examiner stated that not all exposures, jolts, or blows to the head caused head injuries, and not all head injuries caused brain injury or concussion.  The examiner stated that one or more closed head injury "events," but not a concussion/TBI "medical diagnosis" is supported in the Veteran's situation.  The final diagnosis was closed head injury (excluding TBI or concussion), 2004.       

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show, overall, a diagnosis of TBI or TBI residuals.  While the March/August 2014 VA examiner stated that the Veteran likely had a closed-head injury in 2004, this injury did not result in a TBI or TBI residuals.  

As such, the Veteran's claims for entitlement to service connection for TBI residuals fails.  He did not have a diagnosis of the claimed disorder either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of TBI residuals.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced TBI residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of TBI residuals at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed disorder to active service. 
In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012).  In this case, the Veteran has a combat medal.  See DD-214, which documents a combat infantryman badge. 

The Board has considered the Veteran's lay statements in support of his claim.  The Board also finds the lay statements in evidence credible.  The Veteran's statements that he experienced a head injury when he was exposed to a blast are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.   

However, although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing TBI or TBI residuals, or a concussion, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose TBI residuals and their etiologies.  The claims file does not contain any medical examinations diagnosing the Veteran with TBI residuals, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for TBI residuals is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for TBI residuals, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for TBI residuals is denied.

3.  HEART DISORDER

The Veteran contends that he experiences a heart disorder as a result of his active service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a current diagnosis of a heart disorder that either began during active service, or is etiologically related to an in-service disease or injury. 

Service treatment records (STRs) do not show any heart complaints or issues.  

Post-service VA and private treatment records do not show a current diagnosis of a heart disorder.  

The Veteran denied having any heart problems during a November 12, 2009 VA intake. 

An October 30, 2012 echocardiogram study performed due to the Veteran reporting chest discomfort showed no inducible ischemia.

June 2014 VA treatment records showed regular heart rate without murmur, gallop, or rub.  See November 13, 2013; July 6, 2014 VA treatment records.  
 
VA treatment records showed an echocardiogram, with an interpretation of no inducible ischemia, excellent exercise capacity, no chest pain with exercise, no ST segment depression, and no significant arrhythmias.  There was no evidence of ischemia or infraction and no hypertensive response.  See July 24, 2014 VA treatment records.  
While an October 8, 2015 VA intake form shows "yes" to "heart disease," this was what the Veteran self-reported, and not an impression or diagnosis of a heart disorder.  The Veteran also self-reported heart problems on October 5, 2015.

August 2016 VA treatment records show that the Veteran had a normal heart rate and rhythm.  See June 3, 2007; September 17, 2007; October 23, 2007; July 18, 2008; September 4, 2008; September 10, 2008; July 24, 2009; September 9, 2009; November 26, 2010; April 22, 2011; April 14, 2012; February 13, 2016; June 14, 2016; August 10, 2016 VA treatment records.  At only one point, the Veteran was noted to be borderline tachycardic (experiencing a faster than normal heart rate), pointing to this being a one-time event.  See April 20, 2011 VA treatment records.     

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show, overall, a diagnosis of a heart disorder.   

As such, the Veteran's claims for entitlement to service connection for a heart disorder fails.  He did not have a diagnosis of the claimed disorder either in active service or after it.  And, the best evidence of record shows that the Veteran does not have a current diagnosis of a heart disorder.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The Board has considered whether the Veteran experienced a heart disorder residuals at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a heart disorder at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a diagnosis of the disorder, or a medical nexus, relating his claimed disorder to active service. 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012).  In this case, the Veteran has a combat medal.  See DD-214, which documents a combat infantryman badge. 

The Board has considered the Veteran's lay statements in support of his claim that he experiences a heart disorder that is somehow related to his active service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a heart disorder, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a heart disorder and its etiology.  The claims file does not contain any medical examinations diagnosing the Veteran with a heart disorder, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.

Accordingly, service connection for a heart disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for a heart disorder is denied.

4.  GASTROINTESTINAL DISORDER

The Veteran contends that he experiences a heart disorder as a result of his active service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of a gastrointestinal disorder either began during active service, or is etiologically related to an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence does not establish that a gastrointestinal disorder is etiologically related to the Veteran's active service, or any service-connected disability.

Upon review to the Veteran's STRs, they do not show any gastrointestinal complaints or issues except for an April 1998 evaluation for vomiting.    

A stomach condition in 2004 was associated with the Veteran's appendix, and was an acute and not a chronic condition.

The Veteran was evaluated multiple times in 2007 and 2008 at the VA Medical Center while still on active duty, and a review of systems evaluations noted "no GI complaints."  See September 11, 2007 VA treatment records.  
Post-service VA and private treatment records show that that Veteran reported "no GI complaints."  See September 18, 2009 VA treatment records.  He reported taking Tums.  See May 14, 2011 VA treatment records. 

The Veteran reported gas and GERD.  See April 14, 2012 VA treatment records. 
  
The Veteran underwent a VA examination in February 2014.  The examiner noted that the Veteran was diagnosed with GERD in 2011, and was given medication for it.  The Veteran stated that he has been on medication since then.  The Veteran denied current heartburn symptoms.  The examiner noted that the Veteran has been evaluated several times for atypical chest pain with stomach pain and nausea, and that one of the differential diagnoses of chest pain is GERD.  The examiner opined that the Veteran's claimed disorder was less likely as not related to his active service, as the first gastrointestinal complaints were noted in 2011. 

The Veteran denied GERD symptoms on multiple occasions.  See April 14, 2012; June 26, 2013; September 23, 2016 VA treatment records. 
 
As such, the Veteran's claim for entitlement to service connection for a gastrointestinal disorder fails.  He did not have a diagnosis of the claimed disorder either in active service, and his current diagnosis of GERD was first recorded in 2011, over three years after his active service separation.  And, the best evidence of record shows that the Veteran's GERD is not related to his active service.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (2012).  In this case, the Veteran has a combat medal.  See DD-214, which documents a combat infantryman badge. 

The Board has considered the Veteran's lay statements in support of his claim that his GERD is related to his active service.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing GERD and the disorder's etiology, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose GERD and its etiology.  The claims file does not contain any medical examinations connecting the Veteran's GERD symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  

Accordingly, service connection for a gastrointestinal disorder is not warranted.  In reaching the above conclusion, the Board has considered the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a gastrointestinal disorder, that doctrine does not apply.  38 U.S.C. § 5107 (b) (2012).  The claim of entitlement to service connection for a gastrointestinal disorder is denied.






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States 



Department of Veterans Affairs


